Name: Council Regulation (EC) No 2048/1999 of 27 September 1999 amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland
 Type: Regulation
 Subject Matter: Europe;  trade;  competition;  international trade;  wood industry
 Date Published: nan

 Avis juridique important|31999R2048Council Regulation (EC) No 2048/1999 of 27 September 1999 amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of Poland Official Journal L 255 , 30/09/1999 P. 0001 - 0007COUNCIL REGULATION (EC) No 2048/1999of 27 September 1999amending Regulation (EC) No 2334/97 imposing a definitive anti-dumping duty on certain imports of flat pallets of wood originating in the Republic of PolandTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 9(4) thereof,Having regard to Regulation (EC) No 2334/97(2), and in particular Article 4(1) and (2) thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) The Council, by Regulation (EC) No 2334/97, imposed definitive anti-dumping duties on certain imports of flat pallets of wood falling within CN code ex 4415 20 20 originating in the Republic of Poland and accepted undertakings offered from certain producers in connection with these imports. Sampling was applied to Polish producers/exporters and individual duties ranging from 4,0 % to 10,6 % were imposed on the companies in the sample, while other cooperating companies not included in the sample received a weighted average duty of 6,3 %. A duty of 10,6 % was imposed on companies which either did not make themselves known or did not cooperate in the investigation. The producers from which undertakings were accepted were exempted from anti-dumping duties with regard to imports of one specific pallet type, the EUR-pallet, which is the only pallet type covered by the undertakings.(2) Article 4(1) of Regulation (EC) No 2334/97 stipulates that any party which provides sufficient evidence to the Commission that:- it did not export to the Community or produce wooden pallets described in Article 1(1) of that Regulation during the investigation period,- it is not related to any of the producers or exporters in Poland which are subject to the anti-dumping duties imposed by that Regulation,- it has actually exported to the Community the goods concerned after the investigation period, or it has entered into any irrevocable contractual obligation to export a significant quantity to the Community,then that Regulation can be amended by granting that party the duty rate applicable to cooperating producers which were not in the sample, i.e. 6,3 %.Article 4(2) of Regulation (EC) No 2334/97 provides furthermore that any party which met the criteria set out in Article 4(1) thereof can also be exempted from the payment of the anti-dumping duty if an undertaking with regard to the EUR-pallet is accepted from such party.(3) The Council, by Regulation (EC) No 2079/98(3) amended Regulation (EC) No 2334/97 in its Annexes I and II.B. NEW EXPORTERS' REQUEST(4) Thirteen new Polish exporting producers having requested the same treatment as the companies which cooperated in the original investigation but were not included in the sample, have provided, on request, evidence showing that they meet the requirements set out in Article 4(1) of Regulation (EC) No 2334/97. The evidence provided by these applicant companies is considered sufficient to allow Regulation (EC) No 2334/97 to be amended by adding these 13 exporting producers to Annex to the said Regulation. Annex I specifies the exporting producers which shall be subject to the weighted average duty of 6,3 %.(5) Five of the 13 Polish exporting producers which will receive the weighted average duty of 6,3 %, have also offered undertakings with regard to the EUR-pallet which were accepted by Commission Decision 1999/642/EC(4). Consequently, these five companies should be added to Annex II to Regulation (EC) No 2334/97, which contains a list of companies from which the Commission has accepted undertakings with regard to imports of the EUR-pallet and to which the duty does not, therefore, apply in this respect,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 2334/97 shall be replaced by Annex I to this Regulation.Article 2Annex II to Regulation (EC) No 2334/97 shall be replaced by Annex II to this Regulation.Article 3This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 September 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 905/98 (OJ L 128, 30.4.1998, p. 18).(2) OJ L 324, 27.11.1997, p. 1. Regulation as amended by Regulation (EC) No 2079/98 (OJ L 266, 1.10.1998, p. 1).(3) OJ L 266, 1.10.1998, p. 1.(4) See page 36 of this Official JournalANNEX IManufacturers1. "Baum-Holz" Sp.zo.o., Olsztyn2. "DAST" GmbH, Poznan3. Drew-Pol Export-Import, Wodarz Norbert, Murow4. E. Dziurny - C. Nowak S.C., Snietnica5. F.P.H. "Tina", Katowice6. F.P.H. Tadeusz Fischer, Maly Gleboczek7. F.P.U.H. "Rol-Mar", Adam Piatek, Klodzko8. Z.P.H.U. Miroslaw Przybyiek, Klonowa9. Internationale Paletten Company Sp., Lebork10. "Kross-Pol" Sp.zo.o., Kolobrzeg11. P.P.U.H. "Drewmax" Sp.zo.o. (formerly P.P.H. "Drewnex"), Krakow12. P.P.H. "GKT" S.C., Majdan Mowy13. P.P.H. "Pamadex", Ligota14. P.P.H. "Unikat", Aleksandrow IV 69715. P.P.H.U. "Adapol" S.C., Wolomin16. P.P.U.H. "Alwa" Sp.zo.o., Tychowo17. P.P.U.H. "SMS" - St. Mrozowicz, Suleczyno18. P.T.H. "Mirex", Kolobrzeg19. P.W. "Peteco" Sp.zo.o., Warszawa20. Parafia Rzymsko-Katolicka, B. Niepokalaneg Dzialalnose Gospodaroza, Nowy Sacz21. Produkcja Palet "A. Adamus", Kuznia Grabowska22. Produkcja Skup Palet Drewnanych, Stanislaw Lachowicz, Majdan Sieniawski 17023. Przedsiebiorstwo "Amesko", Andrzej Skora, Trzebnica24. P.H.U. "Justyna", Gubin25. P.H.U. "Akropol", Krakow26. P.H.U. Produkcyjne "Lech", Lech Szwez, Zazy27. Przedsiebiorstwo Obrobki Drewna "Palet-Pol" Sp.zo.o., Dabrowka WLKP28. P.P.H. Zygmunt Skibinski, Kowal29. P.P.H.U. "AWA" Sp.zo.o., Nowy Sacz30. Przedsiebiorstwo Wielobranzowe, Zdziolaw Milocki, Ostroda31. "Scanproduct" SA., Czarny Dunajec32. SC "Bed", Dariusz Zuk, Krasienin33. S.U.T.R. "Rol Trak", Prochowice34. Stolarstwo Export-Import, Tadeusz Swirski, Dlugopole Zdroj35. Torunskie Przedsiebiorstwo Przemyslu Drzewnego w Toruniu, Adam Wisniewski, Torun36. "Transdrewneks" Sp.zo.o., Grudziadz-Owczarki37. W.Z.P.U.M. "Euro-Tech", Rakszawa38. Wytwazanie Skrzyn i Opakowan Drewnianych, Malgorzata i Ryszard Nowak, Piaszyna39. Zaklad Produkcyjno Bohoszko, Ryszard Bohuszko, Osno40. Z.P.H. "Maw" SC., Andrzej Kulej, Lubomierz41. Zaklad Uslugowo-Handlowy "Rolmex", E. Cackowski, Lipno42. Zaklad Wielobranzowy Produkcyjno Uslugowy, Ryszard Potoniec, Muszyna43. Zaklad Przerobu Drewna S.C., Drawsko Pomorskie44. Z.P.H.U. "Drewex" S.C., Asnieszka Pawlaczyk, Skwierzyna45. Z.P.H.U. "Sek-Pol" Sp.zo.o., Tarnobrzeg46. "Euro-Mega-Plus" Sp.zo.o., Kielce47. "C.M.C.", Sp.zo.o., Andrychow, Inwald48. Wyrob, Sprzedaz, Skup Palet, Josef Kolodziejczyk, Aleksandrow IV 70449. Firma Produkcyjno Transportowa Marian Gerka, Brodnica50. Z.P.H.U. "Drewnex" S.C., Zelazkow 45 b51. Import-Export "Elko" Sp.zo.o., Kalisz52. P.P.H.U. "Probox", Import-Export, Kalisz53. Drewpal S.C., Stawiszyn54. Zaman S.C., Radom55. "Marimpex", Pulawy56. "AVEN" Sp.zo.o., Kostrzyn57. P.P.H.U. "Eurex" S.C., Godynice58. P.H. "Drewex" S.C., Lebork59. MACED Sklad Palet, J. Macionga, Miastko60. ENKEL S.C., Pulawy61. PAL-PACK Sp.zo.o., Wierzchowo62. Produkcja Stolarska Posrednictwo Export-Import, W.i.T. HENSOLDT, Lebork63. Biuro Uslugowo-Handlowe, Wieslaw Rzezniczek, Lebork64. P.P.U.H. "DREWPOL", Braszewice65. PTN Kruklanki Sp.zo.o., Kruklanki66. WEDAM S.C., Stezyca67. Import-Export Jan Sibinski, Czajkow68. Zaklad Produkcyjny "Tarta", Lubsko69. Firma "Krausdrew", Cewice70. "Lidal" S.C., Miastko71. Zaklad Przerobu Drewna Import-Export, Stanislaw Kociolek, Ladek Zdroj72. P.P.H.U. "Alk", Bierzwnik73. "Empol" S.C., Jastrzebniki 3774. Zaklad Producji Drzewnej Nr. 1, Export-Import, Julian Bartkowski, Sanok75. P.P.H. "Drewex", Czarnkow76. "ZAP" Przedsiebiorstwo Handlowe-Uslugowe Sp.C, Wschowa77. P.P.H.U. "Opal", Zygmunt Podgorski, Bukowsko 4178. Agepa-Pol, Sp.zo.o., Lubsko79. P.P.H. "A-Produkt" S.C., Resko80. PPH "Paletex" Sibinski Jaroslaw, Czajkow81. Euro-Handels Sp.zo.o., Szczecin82. Firma "KIKO" S.C., Poznan83. "Enkel" Waldemar Wnuk, Pulawy84. Sliwka Lucyna, Klodzko85. Firma Borkowski S.C. Export-Import, Grabow n. Prosna86. Produkcja - Skup Elementow i Palet, Stanislaw Gorecki, Czajkow87. "Prodpalet" Handel, Boleslawiec88. Z.P.H.U. "Drexport" S.C., Olecko, Osiedle Lesk89. "Bilusa" Sp.zo.o, Klodawa90. Pawel Bilko "Pablo", Klodawa91. ZPW "Gober" Sp.zo.o., Gorzow Wlkp.92. Kisiel Malgorzata "Drew-Pal", Dobra Now93. P.W. "Remag", Zlocieniec94. PPUH PAL-POL S.C., Prabuty95. Firma "A.C.S." S.C., Kamien96. Zaklad Produkcji Skrzyn i Opakowan Drewnianych Szuta Marian, Kawcze97. P.T.P.U.H. "ROB-POL", Milkow98. Z.H.U.P. Agromal, Sieradz99. SMT Sp.zo.o, Miastko100. Firma Transdrewneks Gadzala Antoni, Torun101. Artur Rochmankowski, Trzcinsko-Zdroj102. "Depo" Sp.zo.o, Ilowa103. B.P.R. Sp.zo.o, Warszawa104. "DREWNO", Sp.zo.o, Krzeszyce105. P.P.H. "Astra" Sp.zo.o, Nowy Sacz106. "D& M& D" Sp.zo.o, Blizanow107. P.P.H. "Vector", Kalisz108. "Palko" Sp.zo.o, Sedziszow109. P.P.H. Pol-Wood S.C., RzekunANNEX II>TABLE>